Citation Nr: 0100868	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-33 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


REMAND

The veteran's active service is not verified in his 
reconstructed claims file.  He reportedly served on active 
duty from June 1965 to February 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating action of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), denying entitlement to an increased 
disability rating for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 

Unfortunately, remand is required in order to assure an 
informed appellate review.

Of record is a December 1997 private psychological evaluation 
of the veteran indicating that his PTSD symptoms result in 
great occupational and social impairment.  This report, based 
upon extensive testing, notes the presence of an array of 
problems such as flashbacks, markedly diminished interest in 
participating in most activities, feelings of detachment and 
estrangement from others, a foreshortened sense of the 
future, sleeping difficulty, and problems with concentration.  
This private clinical document indicates that the veteran's 
PTSD has resulted in markedly diminished industrial 
impairment with inability to function in any working 
environment.  There was diagnosis, in pertinent part, of 
chronic, severe PTSD, with a global assessment of functioning 
(GAF) of 44.  At an October 2000 hearing afforded the veteran 
by the Board, he presented testimony describing difficulties 
similar to those indicated in the report.  Also of record is 
the report of a January 1999 VA PTSD examination which 
contains diagnoses of a major depressive disorder, 
polysubtance abuse, and a GAF 45, but does not indicate a 
diagnosis of PTSD.  

In view of the fact that the more recent examination does not 
reflect a current diagnosis of the condition for which 
service connection was established, and, in fact, found that 
issues having to do with Vietnam did not cause his stress, 
the question arises whether the diagnosis of major depressive 
disorder given on that examination represents the same 
symptomatology as the veteran's previously-diagnosed PTSD.  
See 38 C.F.R. § 4.13 (2000).  Accordingly, after appropriate 
development is undertaken, the veteran should be accorded 
another VA examination, taking into account the medical 
history of his psychiatric disorder.

The veteran's current claims folder was established in 1998 
after his original claims folder could not be located.  VA 
treatment records from San Francisco VA medical center (MC) 
from January 1995 to November 1998 were requested by the RO, 
and records received were associated with the claims file.  
In addition, the RO requested inpatient treatment records 
from 1991 to the present from Palo Alto VAMC, and outpatient 
treatment records from 1993 to the present from Palo Alto 
VAMC.  Palo Alto responded that there were no treatment 
records.  The veteran has indicated that he has had treatment 
at Menlo Park VAMC.  Service connection for PTSD was 
established effective in March 1991 in a rating decision of 
September 1992.  That rating decision reflected review of the 
following VA medical records:  (1) San Francisco VAMC 
hospital report for March 4 to April 3, 1991; (2) Palo Alto 
VAMC hospital reports for April 11 to May 24, 1991, and 
August 23 to 26, 1991; (3) psychological assessment of May 
10, 1991; (4) outpatient treatment reports April 4, 1991 to 
May 14, 1992 and statement of June 11, 1992; (5) San Jose VA 
outpatient clinic records from June 24, 1991 to August 12, 
1992; and (6) VA examination report of November 20, 1991.  
None of these VA records are currently associated with the 
rebuilt claims folder.  Although the VA examiner in January 
1999 was provided the veteran's claims folder to review after 
her examination, the claims folder appears to have been 
missing historical information concerning the veteran's 
service connected PTSD.  This medical information may have 
been helpful in assessing the veteran's PTSD, including in 
determining whether any currently-diagnosed psychiatric 
disorder is a progression of the veteran's PTSD.  
Accordingly, on remand the RO should obtain and associate 
with the claims folder the medical records referenced in the 
September 1992 rating decision.  The Department has 
constructive notice of VA medical records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

The evidence also reveals that the veteran receives 
Supplemental Security Income payments, and the medical and 
adjudicative records relating to this award should be 
obtained. 

During the pendency of this appeal, the rating criteria for 
evaluating psychiatric disorder have changed.  The RO has 
considered both the old and new criteria (see August 1997 
statement of the case).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the RO must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

On remand, the RO should assure compliance with the 
development and notification procedures of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A). 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his service-
connected PTSD since November 1998.  When 
the veteran has provided this 
information, obtain and associate with 
the claims file all VA treatment records 
since that date.  The RO should also 
obtain and associate with the claims file 
the VA medical evidence reflected in the 
September 1992 rating decision.  This 
evidence consists of (1) San Francisco 
VAMC hospital report for March 4 to April 
3, 1991; (2) Palo Alto VAMC hospital 
reports for April 11 to May 24, 1991, and 
August 23 to 26, 1991; (3) psychological 
assessment of May 10, 1991; (4) 
outpatient treatment reports April 4, 
1991 to May 14, 1992 and statement of 
June 11, 1992; (5) San Jose VA outpatient 
clinic records from June 24, 1991 to 
August 12, 1992; and (6) VA examination 
report of November 20, 1991.

Any other treatment of which the veteran 
provides notice should also be obtained.  
All records maintained are to be 
requested, to include examination 
reports, treatment records, progress 
notes, and hospitalization records, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  If a facility from which 
records are requested does not have any 
records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be 
made.  

2.  The RO should obtain from the Social 
Security Administration and associate 
with the file the records pertinent to 
the appellant's claim for Supplemental 
Security Income benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a VA mental disorders 
examination.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material before 
undertaking the examination.  If tests are 
deemed necessary by the examiner, they 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran and 
review of the claims file, including the 
private psychological evaluation dated 
December 1997, the examiner is asked to 
identify what symptoms the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  If a 
diagnosis other than PTSD is given, the 
examiner is asked to discuss whether any 
such psychiatric diagnosis is an outgrowth 
or development of the veteran's PTSD.  The 
medical rationale for any opinion must be 
given.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  If it is not possible to assign 
a GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full, to include all notification and 
development action required by the VCAA.  
Ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action. 38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the 
veteran's claim for a higher rating for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  In readjudicating the veteran's 
claim, the RO should continue to consider 
the claim under both the old and the 
revised rating criteria for evaluating 
mental disorders, as discussed above.  
See VAOPGCPREC 11-97; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991).

6.  If the veteran's claim for a higher 
rating for PTSD remains denied, provide 
him and his representative an appropriate 
supplemental statement of the case 
(SSOC), and give them the opportunity to 
respond.  The SSOC must include both the 
rating criteria in effect for psychiatric 
disorders prior to and from November 7, 
1996. 

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with 
statutory requirements.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claim.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


